Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 1-13 are canceled. Claims 14-22 are pending and under examination in this office action.

Specification
3.	The disclosure is objected to because of the following informalities: the first paragraph of the specification is objected to because the Application No. 15/874814 recited in the first paragraph was abandoned. Appropriate correction is required.

Duplicate Claims
4.	Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15-22 are indefinite because claims 15-22 depend from independent claim 14 but recite “A method according to claim 14…”, not “the method according to claim 14..”. The article “A” connotes that there is more than a single method encompassed within the base claim and since only a single method was set forth therein, it is unclear what, if any, additional methods are encompassed, which render the claims indefinite.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-22 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Mackel et al. (US2013/0129621, published May 23, 2013, priority Nov 10, 2009, as in IDS).
Claims 14-22 are drawn to a method for improving visual acuity in a human or animal subject who suffers from non-exudative or dry age-related macular degeneration (AMD), comprising the step of administering to the subject an effective amount of a compound which comprises Glycinyl-Arginyl-Glycinyl-Cysteic-Threonly-Proline. Dependent claims are directed to wherein the compound is administered intravitreally or by intravitreal injection (claims 15-16), wherein the compound consists of Glycinyl-Arginyl-Glycinyl-Cysteic-Threonly-Proline or compound 1 or 2 (claims 18-19), wherein a subject has no evidence of sub-retinal fluid and no history of treatment with an anti-VEGF agent (claim 20), intravitreal dose of 1mg or 1mg per 50ul (claims 21-22), 
Mackel et al. (US2013/0129621) teaches a method of treating different angiogenesis-related diseases including diabetic retinopathy, retinal degeneration, dry and wet age-related macular degeneration, macular edema, neovascular glaucoma, corneal neovascularization using a RG Cysteic Acid Peptide or derivative thereof including compounds 1 and 2 and the claimed peptide comprising Glycinyl-Arginyl-Glycinyl-Cysteic-Threonly-Proline, which meets the limitations recited in instant claims  14-22because the active step, material used  and patients in the method of Mackel are identical to those recited in instant claims  14-22 (see abstract; paragraphs [0049]; [0056]; [0086]; [0101]; [0102]-[0110]; p. 10-15; p. 18, [0232]-p23, [0245]; [0246]-[0251]; claims 1-12 and 23-31, in particular). Mackel teaches the claimed peptide and compounds 1-2 recited in claims 14 and 17-19 (see paragraphs [0049]; [0056]; [0086]; [0101]; [0102]-[0110], in particular). In addition, as admitted by Applicant (see p. 5, [0024], the compounds 1 and 2 as instantly claimed are identical to and disclosed in US Application Nos. 13/467995 (US2013/0129621) and 14/696250 (US2016/0022763). The patient treated in the method of Mackel has no evidence of sub-retinal fluid and no history of treatment with an anti-VEGF agent as in claim 20 (see paragraph [0106], claim 4]).
Further, the effect of improving visual acuity in a human or animal subject suffering from non-exudative or dry age-related macular degeneration recited in the preamble of the claim 14 is an inherent result of administration of the recited peptide or compound comprising Glycinyl-Arginyl-Glycinyl-Cysteic(Acid)-Threnonyl-Proline or compound 1 (ALG-1001 or Luminate) or compound 2 (a cyclic form of Glycinyl-Arginyl-Glycinyl-Cysteic(Acid)-Threnonyl-Proline). The active step, the material and the patient population disclosed in the method of Mackel are identical to those in instant claims and thus would inherently achieve the claimed effect. In addition, the claimed peptide improves visual acuity is evidenced by Kuppermann (see p. 87, 1st col., 2nd paragraph, in particular).
Further, Mackel teaches intravitreal injection as in claims 15-16 and 21 (see paragraphs [0193]; [0159], [0166], [0173], [0233]) and different concentrations or doses including 0.0001mg-10g in 100ml or 1mg per dose or 2.5mg/100ul or 1ug/1ul, 1ug/1ul, 25ug/1ul or  50ug/1ul or 0.125ug/1ul, 12.5ug/1ul,  which includes 1mg per dose or a solution containing 1mg per 50ul for intravitreal injection (see paragraphs [0111]-[0128]; [0131];  [0156], [0159], [0166]; [0233]-[0234]; [0236]-[0237], [0238], tables A-E, [0246]-[0250]; p. 24-26, claims 1-31, in particular) and thus meets the limitation recited in claims 21 and 22. Thus, the teaching of Mackel meets the limitations recited in instant claims 14-22 because the active step, material used and patients in the method of Mackel are identical to those recited in instant claims 14-22. Thus, claims 14-22 are anticipated by Mackel et al. (US2013/0129621). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mackel et al. (US2013/0129621) in view of Kuppermann (Retina Today, July/August 2015; p. 85-87, published July 2015).
Even if the doses disclosed by Mackel are not exactly identical to the claimed 1mg per dose or 1mg per 50ul in claims 21-22, Mackel teaches intravitreal injection as in claims 15-16 and 21 (see paragraphs [0193]; [0159], [0166], [0173], [0233]) and different concentrations or doses including 0.0001mg-10g in 100ml or 1mg per dose or 2.5mg/100ul or 1ug/1ul, 1ug/1ul, 25ug/1ul or  50ug/1ul or 0.125ug/1ul, 12.5ug/1ul,  which includes 1mg per dose or a solution containing 1mg per 50ul for intravitreal injection (see paragraphs [0111]-[0128]; [0131];  [0156], [0159], [0166]; [0233]-[0234]; [0236]-[0237], [0238], tables A-E, [0246]-[0250]; p. 24-26, claims 1-31, in particular). In addition, Kuppermann teaches a method of treating nonproliferative diabetic retinopathy, retinal degeneration, wet age-related macular degeneration or corneal neovascularization using ALG-1001 (i.e. compound 1 based on paragraphs [0022]-[0023] of the instant specification) at a dose of 1mg by intravitreal injection (see p. 85-87, in particular) as evidenced by the Allegro ophthalmics data from the Allegro website (www.allegroeye.com/allegro-ophthalmics-begins-phase-2-clinical-trial-of-luminate-alg-1001-for-the-treatment-of-diabetic-macular-edema/ retrieved on 9/16/2019) (see p. 87, 1st col., 2nd paragraph, in particular). Kuppermann also teaches that the claimed peptide improves visual acuity as in claim 14 (see p. 87, 1st col., 2nd paragraph, in particular). The ALG-1001 disclosed by Kuppermann is a non-natural peptide comprising Glycinyl-Arginyl-Glycinyl-Cysteic-Threonly-Proline and is compound I or 2 as evidenced by Applicant’s own admission (see paragraphs [0022]-[0023] of the instant specification) (see p. 85-87, in particular). 
A person of ordinary skill in the art would have recognized that applying the known dose of 1mg and technique of intravitreal injection disclosed by Kuppermann to the method of Mackel would have yield the predictable result of improving visual acuity in a subject with non-exudative or dry AMD. Intravitreal injection of 1mg per dose of ALG-1001 (i.e. a non-natural peptide comprising Glycinyl-Arginyl-Glycinyl-Cysteic-Threonly-Proline and is compound I or 2) in AMD would improve visual acuity in a subject with non-exudative or dry AMD and decrease the cost and increase patient’s satisfaction and patient compliance with recommended treatment regimens in view of clinical trials.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known dose of 1mg and the known technique of intravitreal injection disclosed by Kuppermann to the method of Mackel to improve visual acuity in a subject with non-exudative or dry AMD and yield the predictable result of improving visual acuity in a subject with non-exudative or dry AMD. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Further, the claimed method requires a dose of 1mg or 1mg per 50ul, which overlaps with the range of Mackel or Kuppermann because Mackel teaches intravitreal injection and different concentrations or doses including 0.0001mg-10g in 100ml or 1mg per dose or 2.5mg/100ul or 1ug/1ul, 1ug/1ul, 25ug/1ul or 50ug/1ul or 0.125ug/1ul, 12.5ug/1ul and Kuppermann teaches 1mg per dose to improve visual acuity in a subject with AMD. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. Note that 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima faciecase of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), See MPEP §2144.05-I.

“a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)” See MPEP §2144.05-I.

Further, routine optimization of Mackel’s dose ranges would have led to the claimed dose of 1mg per dose or 1mg per 50ul because Mackel teaches intravitreal injection and different concentrations or doses including 0.0001mg-10g in 100ml or 1mg per dose or 2.5mg/100ul or 1ug/1ul, 1ug/1ul, 25ug/1ul or 50ug/1ul or 0.125ug/1ul, 12.5ug/1ul and Kuppermann teaches 1mg per dose to improve visual acuity in a subject with AMD. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Mackel or Kuppermann because Mackel or Kuppermann teaches that this entire range improves visual acuity in a subject with non-exudative or dry AMD or wet AMD, and also teaches how to optimize the dose ranges of the claimed compound/peptide.
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-22 and 27-28 of U.S. Patent No. 9896480; claims 1-4, 7-13, 19-27 of U.S. Patent No. 9872886. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same method steps, the same materials (i.e. a non-natural peptide comprising Glycinyl-Arginyl-Glycinyl-Cysteic-Threonly-Proline, compound 1 or 2), and the same patient populations (i.e. neovascularization, diabetic retinopathy, retinal degeneration, dry age-related macular degeneration, corneal neovascularization), and appear to be directed to achieving the same goal, such as treating dry age-related macular degeneration, or protecting retinal degeneration.

10.	Claims  14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-14, 16-24 of copending Application No. 16/938758, claims 46-50 of copending Application No.16/882660, claims 39-45 of copending Application No. 16/882656, claims 32-47 of copending Application No.16/750742. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Applications recite the same method steps, the same materials (i.e. a non-natural peptide comprising Glycinyl-Arginyl-Glycinyl-Cysteic-Threonly-Proline, compound 1 or 2), and the same patient populations (i.e. neovascularization, diabetic retinopathy, retinal degeneration, dry age-related macular degeneration, corneal neovascularization), and appear to be directed to achieving the same goal, such as treating dry age-related macular degeneration, or protecting retinal degeneration. While not identical, the claims of the instant application and the copending application encompass an invention overlapping in scope. Thus, the instant and copending Applications claim a non-distinct invention overlapping in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

11.	NO CLAIM IS ALLOWED.
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Santarelli et al. (Expert Opin. Pharmaceother. 2015; 16:1769-1781) teaches methods of treating AMD using ALG-1001 (i.e. compound 1) (see p. 1775, section under ALG-1001, in particular). 
Mackel et al. (US20160022763, published Jan 28, 2016, priority Nov 10, 2009, as in IDS) teaches teaches a method of treating different angiogenesis-related diseases including diabetic retinopathy, retinal degeneration, dry and wet age-related macular degeneration, macular edema, neovascular glaucoma, corneal neovascularization using a RG Cysteic Acid Peptide or derivative thereof including compounds 1 and 2 and the claimed peptide comprising Glycinyl-Arginyl-Glycinyl-Cysteic-Threonly-Proline, which meets the limitations recited in instant claims 14-22 because the active step, material used  and patients in the method of Mackel are identical to those recited in instant claims 14-22 (see abstract; [0049]; [0056]; [0086]; [0101]; [0102]-[0110]; p. 10-15; p. 18, [0232]-p23, [0245]; [0246]-[0251]; claims 1-12 and 23-31, in particular).
Clinical Trial No. NCT03626636 (published Aug 13, 2018, retrieved from the ClinicalTrials. gove website: clinicaltrials.gov/ct2/show/NCT03626636 on 8/27/22) teaches a method of evaluating the safety and exploratory efficacy of 1mg Luminate (ALG-1001) as a treatment for non-exudative macular degeneration (see p. 2-3).

13.	Any inquiry of a general nature or relating to the status of this general application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Papers relating to this application may be submitted to Technology Center 1600, Group 1649 by facsimile transmission.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  Should applicant wish to FAX a response, the current FAX number for Group 1600 is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571) 272-4521.  The examiner can normally be reached on Monday-Thursday from 7:00 AM to 5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached at (571) 272-0911.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Chang-Yu Wang
August 25, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649